Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/21 has been entered.
 Response to Amendment
	The Examiner acknowledges the amendments to claim 1.  The Examiner withdraws the rejections of Ritt and Poton.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/21/2021 is being considered.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
parallel to the longitudinal axis, and wherein said at least one of the two end covers comprises an articulation element provided with articulation means.  
The Examiner suggests adding the longitudinal axis to the drawings for more clarity.
Claims 9-14 are rejected due to dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2013/0227808).
Regarding claim 1 (Currently Amended) Lee discloses a cowling for a windscreen wiper blade (Item 13) extending along a longitudinal axis, for a vehicle, the cowling being elongate and comprising: 
a central mounting (Items 22) and two end covers (Items 25 and 21), 
at least one of the two end covers being provided with two longitudinal side walls that are linked by an upper longitudinal edge (Figure 4a Item 25 has a side wall to the left and to the right linked together at the top), and 

wherein said central mounting comprises a first lateral retaining means cooperating with a second lateral retaining means of at least one of the two longitudinal side walls in order to limit a lateral separation to said at least one of the two longitudinal side walls (best shown in figures 4a, 4b, and 4d, Item 22 braces Item 25 in different ways.  Figure 4a shows Item 25g vertically extending from the end cover and Item 22c on each side of Item 25.  Figure 4b shows Items 25d limiting horizontal movement since Item 25d presses against the vertically extending sidewall of item 22.  Fig 4D shows Item 25h extending vertically and being pressed by Item 22l), and 
wherein the second lateral retaining means extends vertically with respect to the longitudinal axis and is seated in the first lateral retaining means (Items 22 and 25 are above Item 13).  
Regarding claim 2 (Currently Amended) Lee discloses the cowling according to claim 1, wherein the assembly between said at least one of the two end covers and the central mounting is located in a space between the two longitudinal side walls (Figure 4a, Item 22 is surrounded by Item 25).  
Regarding claim 3 (Currently Amended) Lee discloses the cowling according to claim 1, wherein the central mounting comprises the first lateral retaining means cooperating with the second lateral retaining means of the two longitudinal side walls (best shown in figures 4a, 4b, 4d and 4e, Item 22 braces Item 25 in different ways).  
Regarding claim 4 (Currently Amended) Lee discloses the cowling according to claim 1, wherein the first lateral retaining means of the central mounting and/or the second lateral retaining means of said at least one of the two longitudinal side walls extend longitudinally (best shown in figure 3, Items 25g and 25 h have a longitudinal length to them).  
Regarding claim 5 (Currently Amended) Lee discloses the cowling according to claim 1, wherein the first lateral retaining means of the central mounting comprise a longitudinal rib and 
Regarding claim 6 (Currently Amended) Lee discloses the cowling according to claim 1, wherein the first lateral retaining means of the central mounting comprise a longitudinal slot and wherein the second lateral retaining means of said at least one of the two longitudinal side walls comprises a longitudinal rib projecting from said at least one of the two longitudinal side walls (Figure 4a).  
Regarding claim 7 (Currently Amended) Lee discloses the cowling according to claim 1, wherein the assembly between the central mounting and said at least one of the two end covers is a fastening or a joint (Figure 4e shows the joint between item 21 and Item 22).  
Regarding claim 8 (Currently Amended) Lee discloses the cowling according to claim 1, wherein the assembly between the central mounting and said at least one of the two end covers is a joint (Figure 4e joint between item 21 and Item 22) that is disposed parallel to (discussed above) the longitudinal axis, and wherein said at least one of the two end covers comprises an articulation element provided with articulation means (Item 21e).  
Regarding claim 9  (Previously Presented) Lee discloses the cowling according to claim 8, wherein the joint is a pivoting link and in that the articulation means are rotation means (Paragraph [0052-0053]).  
Regarding claim 10 (Previously Presented) Lee discloses the cowling according to claim 8, wherein the articulation means define an axis of rotation orthogonal to the longitudinal axis of the cowling (Paragraph [0052-0053]).  
Regarding claim 11 (Previously Presented) Lee discloses the cowling according to claim 10, wherein the articulation means comprise two half-shafts arranged on either side of a central wall of said articulation element (at least one Item 21e for each Item 22).  
Regarding claim 12 (Currently Amended) Lee discloses the cowling according to claim 8, wherein said at least one of the two end covers comprises rigid attachment means that are designed to cooperate with rigid attachment means of the central mounting to rigidly attach said at least one of the two end covers to said central mounting (Item 25c and 25b).  
Regarding claim 13 (Currently Amended) Lee discloses the cowling according to claim 12, wherein the rigid attachment means of said at least one of the two end covers and the rigid attachment means of the central mounting are snap-fitting means (Paragraphs [0061-65]).  
Regarding claim 14 (Currently Amended) Lee discloses the cowling according to claim 12, wherein the rigid attachment means of said at least one of the two end covers are carried on the articulation element and notably on the articulation means (Figure 4e).  
Regarding claim 15 (Currently Amended) Lee discloses the cowling according to claim 1, wherein the second lateral retaining means of said at least one of the two longitudinal side walls comprise a frangible zone (Figure 4b Item 25b could break out of formation and separate Item 22 from Item 25).  
Regarding claim 16 (Currently Amended) Lee discloses a cowled flat windscreen wiper blade, comprising the cowling according to claim 1 (Figure 1).  
Regarding claim 17 (Currently Amended) Lee discloses a cowled whippletree windscreen wiper blade, comprising the cowling according to claim 1 (Figure 1).
Response to Amendment
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723